                                     Case 21-13945                 Doc 21          Filed 07/21/21              Page 1 of 2
                                                               United States Bankruptcy Court
                                                                    District of Maryland
In re:                                                                                                                  Case No. 21-13945-LSS
Alba M. Alvarado Bonilla                                                                                                Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0416-0                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Jul 19, 2021                                                Form ID: pdfparty                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 21, 2021:
Recip ID                 Recipient Name and Address
db                     + Alba M. Alvarado Bonilla, 7705 24th Avenue, Hyattsville, MD 20783-2605
                       + Juan RiosEscobar, 7705 24th Ave., Hyattsville, MD 20783-2605
                       + Skyhill Investments, LLC, Harshal Acharya, 5105D Backlick Rd., Annandale, VA 22003-6054

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 21, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 19, 2021 at the address(es) listed below:
Name                               Email Address
James R. Logan
                                   jamesrloganpa@gmail.com
                                   myecfjameslogan@gmail.com,G35473@notify.cincompass.com,3815076420@filings.docketbird.com

Randa S Azzam
                                   bankruptcy@bww-law.com bankruptcy@bww-law.com

Rebecca A. Herr
                                   ecf@ch13md.com


TOTAL: 3
                           Case 21-13945        Doc 21      Filed 07/21/21        Page 2 of 2
Entered: July 19th, 2021
Signed: July 19th, 2021

SO ORDERED
The hearing is continued to July 26, 2021 at 2:00 p.m. The hearing
will be held via videoconference. For hearing access information
see www.mdb.uscourts.gov/hearings or call 410-962-2688.




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                           In re:    Case No.: 21−13945 − LSS       Chapter: 13     Doc No.: 13

Alba M. Alvarado Bonilla
Debtor

Truman 2017 SC7 MD ML, LLC
Movant
vs.
Alba M. Alvarado Bonilla
Juan Rios−Escobar (Co−Debtor)
Respondent


                      ORDER CONTINUING HEARING ON
      MOTION FOR RELIEF FROM STAY AND TO SHORTEN TIME FOR RESPONSE
Upon consideration of the motion for continuance filed in the above−captioned matter by Alba M. Alvarado Bonilla,
and it appearing that the relief requested is justified, it is, by the United States Bankruptcy Court for the District of
Maryland,

ORDERED, that a hearing scheduled for July 19, 2021, is continued to a date and time set forth above Courtroom
3D of the U.S. Bankruptcy Court, U.S. Courthouse, 6500 Cherrywood Lane, Greenbelt, Maryland 20770.

cc:    All Parties
       All Counsel
       Trustee
       Randa Azzam
       Juan Rios−Escobar
       7705 24th Ave.
       Hyattsville, MD 20783

       Skyhill Investments, LLC
       Harshal Acharya
       5105−D Backlick Rd.
       Annandale, VA 22003

                                                    End of Order
12x01 (rev. 05/21/2012) − KellyHorning
